Citation Nr: 0103293	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty in the Army Air Force from 
July 1945 to November 1946.  

The veteran filed his initial claim for VA benefits in June 
1998.  This is an appeal from a December 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Lincoln, Nebraska, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  

In his substantive appeal, the veteran has listed as issues 
on appeal entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and adequate 
contemporaneous examination, an inadequate VA examination, 
and entitlement to adequate reasons and bases.  These items 
were listed without any explanation, rationalization or 
justification.  The Board would point out, that these matters 
are ancillary questions which can only be considered in the 
context of the veteran's underlying substantive claims; they 
are not separately appealable issues.  Determinations 
regarding whether any additional examination or an advisory 
medical opinion is warranted may be contested only as part of 
an appeal on the merits of the decision rendered on the 
primary issues by the agency of original jurisdiction.  See 
38 C.F.R. § 3.328 (2000) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying benefits may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issues.  These arguments are recognized as such 
and will be considered in that context in the decision below.


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the veteran's claims.  

2.  Bilateral hearing loss was initially demonstrated more 
than 50 years after the veteran's discharge from service, and 
there is no reasonable probability that such hearing loss is 
etiologically related to the veteran's service.  

3.  There is no objective evidence or medical confirmation 
supporting the veteran's claim that he has tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active military service, and sensorineural hearing 
loss may not be presumed to have been incurred in service or 
to be causally related to such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

2.  The veteran does not have tinnitus which was incurred in 
or aggravated during active military service or as a result 
of such service.  38 U.S.C.A. § 1110 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Here, the objective evidence is clear regarding 
the decision warranted.  The RO has done all apparent 
development and there are no obvious potential leads to more 
pertinent evidence, therefore the Board is prepared to render 
a decision on the merits of the appeal.  

The veteran's service personnel records reflect that he 
served in the Army Air Force and had no foreign service.  His 
primary military occupational specialty was clerk, non 
typist.  His duties consisted of checking records, and 
compiling and filing reports.  

On his initial claim, the veteran related his hearing loss to 
artillery service.  The veteran has since claimed that he was 
subjected to acoustic trauma from machine gun fire during 
service, and, in substance, that such trauma resulted in his 
current hearing loss and tinnitus.  

The veteran's separation medical examination of November 1946 
reflects that his hearing was 15/15, bilaterally, for 
whispered voice.  The report is negative for complaints or 
findings or diagnoses of any ear abnormalities, hearing loss 
or tinnitus.  A search for service medical records other than 
the veteran's separation medical examination has been 
unsuccessful.  The National Personnel Records Center (NPRC) 
has reported that any such records that were located there at 
the time of a fire would have been destroyed.  The fact that 
NPRC has determined that the veteran had fire related service 
means that the veteran's service medical records were 
presumed to be in the area of the NPRC destroyed by the fire 
there in July 1973.  The United States Court of Appeals for 
Veterans Claims (Court) in O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  The Court has 
further held that the VA must make "a reasonably exhaustive 
search" for relevant treatment records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  See also Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
III, Chapter 4, Requests for Service Records, paragraph 4.23, 
Fire-Related Cases.  

The Board has carefully reviewed the claims folder to 
determine if a reasonably exhaustive search was made to 
either obtain or reconstruct the veteran's records.  It is 
the judgment of the Board that the fact that the military 
separation examination report is negative for the claimed 
disorders or any related problems, and because the veteran 
concedes that there are no available records for over fifty 
years thereafter which would support his claims, renders 
further requests for record searches or other development 
unlikely to produce any useful information.  Further 
development is therefore deemed unnecessary and unwarranted.  

An initial claim for service connection for bilateral hearing 
loss and tinnitus was received from the veteran in June 1998.  
The veteran included a supporting medical statement from 
Craig A. Foss, MCD, of The Hearing Clinic, Inc., who reported 
that the veteran was seen that month for an audiological 
evaluation.  Reportedly, test results showed the veteran had 
borderline normal hearing acuity in the low frequencies and a 
moderate high frequency sensorineural hearing loss with fair 
to good auditory discrimination ability.  The veteran 
reported being exposed to machine gun fire while in the 
military to the extent that his ears would hurt and ring.  
The high frequency sensorineural hearing loss was termed 
consistent with hearing loss due to noise exposure.  Based 
solely on the veteran's unquantified history of noise 
exposure with the military, and without any apparent 
consideration of the prolonged time interval since such 
service, possible post-service noise exposure, or any medical 
conditions which could impact on the veteran's hearing, it 
was professionally opined that the veteran's hearing loss was 
related to his military service.  Mr. Foss' statement made no 
reference to tinnitus as a current complaint or diagnosis.   

VA outpatient records which begin in 1998 reflect that, when 
the veteran was seen in April of that year, puretone 
audiometric testing revealed moderate loss in the right ear 
at 1.5-2 Hz, sloping to a moderately severe loss from 3-8 Hz.  
There was moderate loss at 1.5-4 Hz in the left ear sloping 
to moderately severe at 6-8 Hz.  The VA records refer to a 
history of prostate surgery, cerebrovascular accident, 
myocardial infarction and seizure disorder, but do not 
mention any complaints, findings or diagnoses of tinnitus.    

In a letter of early September 1998 the RO requested that the 
veteran and his representative provide evidence of current 
disability, evidence of a nexus between that disability and 
service and/or evidence of treatment for the claimed 
disorders since service.  In a statement later that month the 
representative stated, in substance, that the service medical 
records established the presence of the claimed chronic 
disorders, or they were secondary to service connected 
disability, and no further evidence would be submitted.   The 
veteran submitted a statement in support of claim dated in 
September 1998, wherein he reported that he had no further 
information to submit; that he had had trouble with hearing 
loss since his discharge from the service; that all his 
records from 1946 to 1997 were with a private doctor who is 
now deceased; and that he, the veteran, is unsure of the 
location of the records.  The veteran further reported that 
all of his records after 1997 were with the Grand Island VA 
Medical Center.  

Analysis

Service connection may be established for hearing loss or 
tinnitus incurred in or aggravated by service, or for 
sensorineural hearing loss compensably manifested within a 
year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Of significant importance, the report of the separation 
medical examination is available.  Unfortunately, additional 
service medical records are unavailable, and may have been 
destroyed by fire.  The separation medical examination report 
reflects normal hearing and no complaints of tinnitus or 
hearing difficulty.  The veteran's service personnel records 
reflect no foreign service, consequently there is no 
possibility that he could have been exposed to any acoustic 
trauma related to combat.  Furthermore, his service was as a 
clerk with the army air force and such service would be quite 
inconsistent with exposure to artillery noise as he claimed 
or significant other acoustic trauma after basic training.  

The current record fails to show that the veteran received 
treatment or was diagnosed as having tinnitus or a hearing 
loss in service or for over 50 years after discharge from 
service.  There are no independent or contemporaneous records 
from medical sources or lay persons indicating that the 
veteran had any loss of hearing or tinnitus in service or for 
over 50 years thereafter.  The current record fails to show 
that tinnitus has been diagnosed after service, much less 
that it is etiologically related to any inservice disease or 
injury.  Without a current medical diagnosis of tinnitus, or 
a nexus between tinnitus, and any inservice disease, injury, 
or noise exposure the claim for service connection for 
tinnitus must be denied.  

Although the veteran has claimed pertinent symptoms and 
treatment from 1946 to 1997, he has furnished no 
corroborating evidence to support that assertion.  Further, 
although a hearing specialist opined, more than fifty years 
after the veteran's service discharge, that he had 
sensorineural hearing loss consistent with noise exposure, 
that opinion was based on the veteran's provided history, and 
did not show any consideration of other possibly pertinent 
factors, as noted above.  This is clearly skewed and 
inconsistent with the objective evidence of record.  First, 
the opinion is advanced without supporting reasons.  Further, 
any probative weight it may have is greatly diminished by the 
fact that the events resulting in the opinion were first 
reported over fifty years after termination of the veteran's 
active duty.  It is highly unlikely that noise exposure 
caused hearing loss which remained dormant for fifty years 
and then suddenly appeared in 1998.  

Based on the objective evidence, neither hearing loss nor 
tinnitus was manifested during service or has been 
objectively demonstrated for over fifty years thereafter.  
The private medical report fails to provide an objectively 
supportable medical opinion or diagnosis indicating that 
there is a relationship between the sensorineural hearing 
loss found so many years after discharge from service and any 
injury, disease or noise exposure during service.  The VA 
treatment reports also fail to mention any in-service 
acoustic trauma or refer to any medical nexus between the 
veteran's current hearing loss and his service.  

While the veteran has claimed that he has hearing loss and 
tinnitus of service origin, he is not competent to offer such 
medical opinion.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 92 (1993).  
The present medical evidence does not provide an objectively 
supportable medical opinion or medical evidence sufficient to 
establish a causative connection between the veteran's 
current bilateral hearing loss and any inservice disease or 
injury.  The record is devoid of any objective support for 
the veteran's contention that he has tinnitus, much less that 
it may be of service origin.  

In sum, it is the judgment of the Board that the objective 
evidence does not demonstrate that the veteran developed 
hearing loss or tinnitus in service that continued after 
service, and is present at this time.  Consequently, the 
great preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus, 
there is no doubt to be resolved, and the appeal must be 
denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

